Supreme Court, Bronx County, entered May 9, 1975, denying plaintiffs’ motion to stay and enjoin sale by defendant of its interest in a certain third-party mortgage, unanimously affirmed. Respondent shall recover of appellants $40 costs and disbursements of this appeal. The assignment of the mortgage was plainly an assignment as collateral security, and thus the excess of the value or face amount of the mortgage over the amount of the loan is immaterial in determining whether the loan was usurious. The contention that the loan was really to the individual plaintiff rather than to the corporate plaintiff is not supported by sufficiently clear evidence to warrant a temporary injunction. Concur—Murphy, J. P., Lupiano, Silverman, Capozzoli and Nunez, JJ.